Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 1 of 24
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                    INDEX NO. 153851/2019
NYSCEF DOC. NO. 1Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 2 of 24
                                                                     RECEIVED  NYSCEF: 04/15/2019




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK
            -------------------------------------------------------------------X
          BARBARA GAYLE, individually, NORMA CLARK,
          individually, LAURA FLORES, individually, DOROTHY JONES,
          individually, ROSALIE BUONAMANO and ARNOLD
          BUONAMANO, individually and as husband and wife, CAROL
          MEIDL and EDWARD MEIDL, individually and as husband and                            SUMMONS
          wife, CHRISTIE KELLY, individually, PEARLY COLEMAN,
          individually, MARA SCOTT and RONNIE SCOTT, individually                  Plaintiffs designate New York
          and as husband and wife, CHERRY RICHARDSON, individually,                County as the place of trial.
          CHERYL DORSEY, individually, TAMMYAXELROD and
          BRYAN AXELROD, individually and as husband and wife,
          CHARLIE JOHSON, individually, MICHELLE O’BREMSKI,                        The basis of the venue is
          individually, TAWNYA LOCKHART, individually, LEONA                       Defendant Pfizer, Inc.’s principal
          RHETT and TOMMIE A. RHETT, individually and as husband and               place of business:
          wife, JACQUELYN LOVETT, individually, SHARON
          STEWART, individually, SHENNA ALBERT, individually,
          CARLETHA FOSTER, individually                                            235 E. 42nd Street
                                                   Plaintiffs,                     New York, New York 10017
                                -against-
                                                                                   Index No.:
          PFIZER, INC.; MCKESSON CORPORATION; and                                  Date Summons & Complaint
          DOES 1-50                                                                Filed:

                                                     Defendants.
            -------------------------------------------------------------------X

           To the above named Defendant(s)
                                          You are hereby summoned to answer the Complaint
                         in this action, and to serve a copy of your answer, or if the Complaint
                         is not served with this Summons, to serve a notice of appearance on
                         the Plaintiffs’ attorney(s) within twenty days after the services of this
                         Summons exclusive of the day of service, where service is made by
                         delivery upon you personally within the state, or within 30 days after
                         completion of service where service is made in any other manner. In
                         case of your failure to appear or answer, judgment will be taken against
                         you by default for the relief demanded in the Complaint.



         Dated: Southfield, Michigan
               April 15, 2019


         Yours,

         By: _______________________
                                                                 1




                                                             1 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                            INDEX NO. 153851/2019
NYSCEF DOC. NO. 1Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 3 of 24
                                                                     RECEIVED  NYSCEF: 04/15/2019




         To:

             Pfizer, Inc.
         c/o CT Corporation System
             111 Eight Avenue,
             New York, NY 10011

              McKesson Corporation
         c/o Corporation Service Company
             2710 Gateway Oaks Dr., Ste 150 N
             Sacramento, CA 95833




                                                   2




                                                2 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                  INDEX NO. 153851/2019
NYSCEF DOC. NO. 1Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 4 of 24
                                                                     RECEIVED  NYSCEF: 04/15/2019



        1
            Ari Kresch (SBN 130891)
        2   Excolo Law PLLC
            26700 Lahser Road, Suite 401
        3
            Southfield, MI 48076
        4   Facsimile: (248) 436-6858
            akresh@1800lawfirm.com
        5
                                        Attorney for Plaintiffs STATE OF NEW YORK
        6
                                             SUPREME COURT: NEW YORK
        7

        8        BARBARA GAYLE, individually, NORMA                   Case No.:
                 CLARK, individually, LAURA FLORES,
        9        individually, DOROTHY JONES,                         COMPLAINT FOR DAMAGES
                 individually, ROSALIE BUONAMANO and
       10        ARNOLD BUONAMANO, individually and                      (1) Strict Liability
                 as husband and wife, CAROL MEIDL and                    (2) Negligence
       11        EDWARD MEIDL, individually and as                       (3) Breach of Express Warranty
                 husband and wife, CHRISTIE KELLY,                       (4) Breach of Implied Warranty
       12        individually, PEARLY COLEMAN,                           (5) Fraud
                 individually, MARA SCOTT and RONNIE                     (6) Fraudulent Concealment
       13        SCOTT, individually and as husband and                  (7) Violation of Business & Professions Code
                 wife, CHERRY RICHARDSON,                                    § 17200
       14        individually, CHERYL DORSEY,                            (8) Violation of Business & Professions Code
                 individually, TAMMY AXELROD and                             § 17500
       15        BRYAN AXELROD, individually and as                      (9) Loss of Consortium
                 husband and wife, CHARLIE JOHNSON,
       16        individually, MICHELLE O’BREMSKI,                    DEMAND FOR JURY TRIAL
                 individually, TAWNYA LOCKHART,
       17        individually, LEONA RHETT and TOMMIE
                 A. RHETT, individually and as husband and
       18        wife, JACQUELYN LOVETT, individually,
                 SHARON STEWART, individually,
       19        SHENNA ALBERT ,individually and
                 CARLETHA FOSTER, individually
       20                       Plaintiffs,
                  vs.
       21
                 PFIZER, INC.; MCKESSON
       22        CORPORATION; and DOES 1-50,

       23                     Defendants.

       24

       25
                     For their Complaint against the Defendants, Plaintiffs allege:
       26
                                              PARTIES AND JURISDICTION
       27
            1.       Plaintiff BARBARA GAYLE is, and at all relevant time was, a citizen and resident of the State
       28
                                                                -1-
                                                  COMPLAINT FOR DAMAGES
                                                      3 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                            INDEX NO. 153851/2019
NYSCEF DOC. NO. 1Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 5 of 24
                                                                     RECEIVED  NYSCEF: 04/15/2019



        1   of MINNESOTA. Plaintiff BARBARA GAYLE brings this action for personal injuries sustained by

        2   the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed

        3   and ingesting LIPITOR®, Plaintiff BARBARA GAYLE was diagnosed with Diabetes Mellitus Type

        4   II.

        5   2.     Plaintiff NORMA CLARK is, and at all relevant time was, a citizen and resident of the State

        6   of FLORIDA. Plaintiff NORMA CLARK brings this action for personal injuries sustained by the use

        7   of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

        8   ingesting LIPITOR®, Plaintiff NORMA CLARK was diagnosed with Diabetes Mellitus Type II.

        9   3.     Plaintiff LAURA FLORES is, and at all relevant time was, a citizen and resident of the State

       10   of FLORIDA. Plaintiff LAURA FLORES brings this action for personal injuries sustained by the use

       11   of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

       12   ingesting LIPITOR®, Plaintiff LAURA FLORES was diagnosed with Diabetes Mellitus Type II.

       13   4.     Plaintiff DOROTHY JONES is, and at all relevant time was, a citizen and resident of the State

       14   of FLORIDA. Plaintiff DOROTHY JONES brings this action for personal injuries sustained by the

       15   use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

       16   ingesting LIPITOR®, Plaintiff DOROTHY JONES was diagnosed with Diabetes Mellitus Type II.

       17   5.     Plaintiff ROSALIE BUONAMANO is, and at all relevant time was, a citizen and resident of

       18   the State of FLORIDA. Plaintiff ROSALIE BUONAMANO brings this action for personal injuries

       19   sustained by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

       20   prescribed and ingesting LIPITOR®, Plaintiff ROSALIE BUONAMANO was diagnosed with

       21   Diabetes Mellitus Type II.

       22   6.     Plaintiff ARNOLD BUONAMANO at all times relevant to this action was and is a citizen and

       23   resident of the State of FLORIDA.           Plaintiffs ARNOLD BUONAMANO and ROSALIE

       24   BUONAMANO., were and are, at all times relevant to this action, legally married as husband and

       25   wife. Plaintiff ARNOLD BUONAMANO brings this action for, inter alia, the loss of consortium,

       26   comfort, and society he suffered due to the personal injuries suffered by his wife, ROSALIE

       27   BUONAMANO.

       28   7.     Plaintiff CAROL MEIDL is, and at all relevant time was, a citizen and resident of the State of

                                                              -2-
                                                COMPLAINT FOR DAMAGES
                                                    4 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                             INDEX NO. 153851/2019
NYSCEF DOC. NO. 1Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 6 of 24
                                                                     RECEIVED  NYSCEF: 04/15/2019



        1   MINNESOTA. Plaintiff CAROL MEIDL brings this action for personal injuries sustained by the use

        2   of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

        3   ingesting LIPITOR®, Plaintiff CAROL MEIDL was diagnosed with Diabetes Mellitus Type II.

        4   8.     Plaintiff EDWARD MEIDL at all times relevant to this action was and is a citizen and resident

        5   of the State of MINNESOTA. Plaintiffs CAROL MEIDL and EDWARD MEIDL., were and are, at

        6   all times relevant to this action, legally married as husband and wife. Plaintiff EDWARD MEIDL

        7   brings this action for, inter alia, the loss of consortium, comfort, and society he suffered due to the

        8   personal injuries suffered by his wife, CAROL MEIDL.

        9   9.     Plaintiff CHRISTIE KELLY is, and at all relevant time was, a citizen and resident of the State

       10   of FLORIDA. Plaintiff CHRISTIE KELLY brings this action for personal injuries sustained by the

       11   use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

       12   ingesting LIPITOR®, Plaintiff CHRISTIE KELLY was diagnosed with Diabetes Mellitus Type II.

       13   10.    Plaintiff PEARLY COLEMAN is, and at all relevant time was, a citizen and resident of the

       14   State of FLORIDA. Plaintiff PEARLY COLEMAN brings this action for personal injuries sustained

       15   by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

       16   prescribed and ingesting LIPITOR®, Plaintiff PEARLY COLEMAN was diagnosed with Diabetes

       17   Mellitus Type II.

       18   11.    Plaintiff MARA SCOTT is, and at all relevant time was, a citizen and resident of the State of

       19   FLORIDA. Plaintiff MARA SCOTT brings this action for personal injuries sustained by the use of

       20   LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

       21   ingesting LIPITOR®, Plaintiff MARA SCOTT was diagnosed with Diabetes Mellitus Type II.

       22   12.    Plaintiff RONNIE SCOTT at all times relevant to this action was and is a citizen and resident

       23   of the State of FLORIDA. Plaintiffs MARA SCOTT and RONNIE SCOTT., were and are, at all times

       24   relevant to this action, legally married as husband and wife. Plaintiff RONNIE SCOTT brings this

       25   action for, inter alia, the loss of consortium, comfort, and society he suffered due to the personal

       26   injuries suffered by his wife, MARA SCOTT.

       27   13.    Plaintiff CHERRY RICHARDSON is, and at all relevant time was, a citizen and resident of

       28   the State of FLORIDA. Plaintiff CHERRY RICHARDSON brings this action for personal injuries

                                                               -3-
                                                COMPLAINT FOR DAMAGES
                                                     5 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                            INDEX NO. 153851/2019
NYSCEF DOC. NO. 1Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 7 of 24
                                                                     RECEIVED  NYSCEF: 04/15/2019



        1   sustained by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

        2   prescribed and ingesting LIPITOR®, Plaintiff CHERRY RICHARDSON was diagnosed with

        3   Diabetes Mellitus Type II.

        4   14.    Plaintiff CHERYL DORSEY is, and at all relevant time was, a citizen and resident of the State

        5   of FLORIDA. Plaintiff CHERYL DORSEY brings this action for personal injuries sustained by the

        6   use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

        7   ingesting LIPITOR®, Plaintiff CHERYL DORSEY was diagnosed with Diabetes Mellitus Type II.

        8   15.    Plaintiff TAMMY AXELROD is, and at all relevant time was, a citizen and resident of the

        9   State of FLORIDA. Plaintiff TAMMY AXELROD brings this action for personal injuries sustained

       10   by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

       11   prescribed and ingesting LIPITOR®, Plaintiff TAMMY AXELROD was diagnosed with Diabetes

       12   Mellitus Type II.

       13   16.    Plaintiff BRYAN AXELROD at all times relevant to this action was and is a citizen and

       14   resident of the State of FLORIDA. Plaintiffs TAMMY AXELROD and RONNIE AXELROD., were

       15   and are, at all times relevant to this action, legally married as husband and wife. Plaintiff RONNIE

       16   AXELROD brings this action for, inter alia, the loss of consortium, comfort, and society he suffered

       17   due to the personal injuries suffered by his wife, TAMMY AXELROD.

       18   17.    Plaintiff CHARLIE JOHNSON is, and at all relevant time was, a citizen and resident of the

       19   State of MINNESOTA. Plaintiff CHARLIE JOHNSON brings this action for personal injuries

       20   sustained by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

       21   prescribed and ingesting LIPITOR®, Plaintiff CHARLIE JOHNSON was diagnosed with Diabetes

       22   Mellitus Type II.

       23   18.    Plaintiff MICHELLE O’BREMSKI is, and at all relevant time was, a citizen and resident of

       24   the State of NEW YORK. Plaintiff MICHELLE O’BREMSKI brings this action for personal

       25   injuries sustained by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result

       26   of being prescribed and ingesting LIPITOR®, Plaintiff MICHELLE O’BREMSKI was

       27   diagnosed with Diabetes Mellitus Type II.

       28   19.    Plaintiff TAWYNA LOCKHART is, and at all relevant time was, a citizen and resident of the

                                                               -4-
                                                COMPLAINT FOR DAMAGES
                                                     6 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                            INDEX NO. 153851/2019
NYSCEF DOC. NO. 1Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 8 of 24
                                                                     RECEIVED  NYSCEF: 04/15/2019



        1   State of WYOMING. Plaintiff TAWYNA LOCKHART brings this action for personal injuries

        2   sustained by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

        3   prescribed and ingesting LIPITOR®, Plaintiff TAWYNA LOCKHART was diagnosed with Diabetes

        4   Mellitus Type II.

        5   20.    Plaintiff LEONA RHETT is, and at all relevant time was, a citizen and resident of the State of

        6   FLORIDA. Plaintiff, LEONA RHETT brings this action for personal injuries sustained by the use of

        7   LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

        8   ingesting LIPITOR®, Plaintiff LEONA RHETT was diagnosed with Diabetes Mellitus Type II.

        9   21.    Plaintiff TOMMIE A. RHETT at all times relevant to this action was and is a citizen and

       10   resident of the State of FLORIDA. Plaintiffs LEONA RHETT and TOMMIE A. RHETT., were and

       11   are, at all times relevant to this action, legally married as husband and wife. Plaintiff TOMMIE A.

       12   RHETT brings this action for, inter alia, the loss of consortium, comfort, and society he suffered due

       13   to the personal injuries suffered by his wife, LEONA RHETT.

       14   22.    Plaintiff JACQUELYN LOVETT is, and at all relevant time was, a citizen and resident of the

       15   State of FLORIDA. Plaintiff JACQUELYN LOVETT brings this action for personal injuries sustained

       16   by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

       17   prescribed and ingesting LIPITOR®, Plaintiff JACQUELYN LOVETT was diagnosed with Diabetes

       18   Mellitus Type II.

       19   23.    Plaintiff SHARON STEWART is, and at all relevant time was, a citizen and resident of the

       20   State of MISSOURI. Plaintiff SHARON STEWART brings this action for personal injuries sustained

       21   by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

       22   prescribed and ingesting LIPITOR®, Plaintiff SHARON STEWART was diagnosed with Diabetes

       23   Mellitus Type II.

       24   24.    Plaintiff SHENNA ALBERT is, and at all relevant time was, a citizen and resident of the State

       25   of MAINE. Plaintiff SHENNA ALBERT brings this action for personal injuries sustained by the use

       26   of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being prescribed and

       27   ingesting LIPITOR®, Plaintiff SHENNA ALBERT was diagnosed with Diabetes Mellitus Type II.

       28   25.    Plaintiff CARLETHA FOSTER is, and at all relevant time was, a citizen and resident of the

                                                              -5-
                                                COMPLAINT FOR DAMAGES
                                                    7 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                              INDEX NO. 153851/2019
NYSCEF DOC. NO. 1Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page 9 of 24
                                                                     RECEIVED  NYSCEF: 04/15/2019



        1   State of MISSOURI. Plaintiff CARLETHA FOSTER brings this action for personal injuries sustained

        2   by the use of LIPITOR® (atorvastatin calcium), and as a direct and proximate result of being

        3   prescribed and ingesting LIPITOR®, Plaintiff CARLETHA FOSTER was diagnosed with Diabetes

        4   Mellitus Type II.

        5   26.    The Defendant PFIZER, INC., (hereafter referred to as “PFIZER”) is a corporation or business

        6   entity organized and existing under the laws of the State of Delaware, with its principal place of

        7   business in New York, New York.

        8   27.    At all relevant times, Defendant PFIZER, INC. transacted business in the State of NEW YORK

        9   and derives substantial income from doing business in this state.

       10   28.    Defendant MCKESSON CORPORATION was and is a corporation organized and existing

       11   under the laws of the State of Delaware, with its principal place of business at One Post Street, San

       12   Francisco, NEW YORK 94104. MCKESSON CORPORATION touts itself as, among other things:

       13   (1) the largest pharmaceutical distributor in North America distributing one-third of the medications

       14   used daily in North America, (2) the nation’s leading health care information technology company,

       15   and (3) a provider of “decision support” software to help physicians determine the best possible

       16   clinical diagnosis and treatment plans for patients.

       17   29.    At all relevant times, Defendant MCKESSON CORPORATION conducted regular and

       18   sustained business in NEW YORK by selling and distributing its products and services in NEW YORK

       19   and engaged in substantial commerce and business activities in all counties of NEW YORK.

       20   30.    The true names or capacities, whether individual, corporate, or otherwise, of Defendants

       21   Does 1-50, are unknown to Plaintiffs who therefore sue said Defendants by such fictitious names.

       22   Plaintiffs believe and allege that each of the Defendants designated herein by fictitious names is in

       23   some manner legally responsible for the events and happenings herein referred to and proximately

       24   caused foreseeable damages to Plaintiffs as alleged herein.

       25   31.    All Defendants are authorized to do business in NEW YORK and derive substantial income

       26   from doing business in this state.

       27   32.    As used herein, “Defendants” includes all named Defendants as well as Does 1-50.

       28   33.    Upon information and belief, Defendants did act together to design, sell, advertise,

                                                                -6-
                                                 COMPLAINT FOR DAMAGES
                                                      8 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                              INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       10 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   manufacture and /or distribute LIPITOR®, with full knowledge of its dangerous and defective nature.

        2   34.      This court has personal jurisdiction over the Defendants named herein because said

        3   Defendants have sufficient minimum contacts with the forum state upon which to predicate personal

        4   jurisdiction.

        5                                       GENERAL ALLEGATIONS

        6   35.      This is a civil action brought on behalf of Plaintiffs regarding damages which were proximately

        7   caused by the ingestion of LIPITOR® by Plaintiffs. These individuals are referred to herein as

        8   “Plaintiffs.”

        9   36.      The State of NEW YORK has a substantial interest in assuring that the acts of these Defendants

       10   who have been given the privilege of doing business in its borders act in conformity with all laws

       11   applicable to the acts as set forth in this Complaint.

       12   37.      At all times relevant herein, Defendants were in the business of designing, testing,

       13   manufacturing, labeling, advertising, marketing, testing, promoting, selling and distributing

       14   pharmaceuticals, including LIPITOR®, and other products for use by the mainstream public, including

       15   Plaintiffs.

       16   38.      LIPITOR® was designed, manufactured, marketed, distributed and sold to the Plaintiffs by

       17   one or more Defendants, and more specifically, upon information and belief, Defendant McKesson

       18   did distribute the LIPITOR® Plaintiffs ingested, which gives rise to the causes of action and the

       19   injuries sustained as a direct and proximate result of such ingestion.

       20   39.      LIPITOR® is prescribed to reduce the amount of cholesterol and other fatty substances in the

       21   blood.

       22   40.      Parke-Davis Pharmaceutical Research, a division of Warner-Lambert Company obtained

       23   approval from the Food and Drug Administration (“FDA”) to market LIPITOR® on December 17,

       24   1996. Warner-Lambert entered into a co-marketing agreement with Pfizer to sell LIPITOR®, and

       25   thereafter those companies began distributing and selling LIPITOR® throughout the United States in

       26   1997. On June 19, 2000 Pfizer acquired Warner Lambert and all rights to LIPITOR®.

       27   41.      Despite its knowledge of data indicating that LIPITOR® use is causally related to the

       28   development of type 2 diabetes and/or blood glucose levels diagnostic for type 2 diabetes, Pfizer

                                                                -7-
                                                  COMPLAINT FOR DAMAGES
                                                      9 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                              INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       11 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   promoted and marketed LIPITOR® as safe and effective for persons such as Plaintiffs throughout the

        2   United States, including in the State of NEW YORK.

        3   42.    LIPITOR® represented approximately 25 percent of Defendant’s annual revenue between

        4   2001 and 2011.

        5   43.    Pfizer spent approximately $1.5 billion in advertising directly to consumers.

        6   44.    Before its patent expired, Defendant spent over $600 million per year to market LIPITOR.

        7   45.    At the time the FDA approved LIPITOR, there were at least four safe and effective statin drugs

        8   on the market, and at least five drugs that safely and effectively lowered cholesterol.

        9   46.    On August 11, 2011, the Division of Metabolism and Endocrinology Products of the FDA

       10   requested that Defendant Pfizer make labeling changes for LIPITOR® based upon the FDA’s

       11   comprehensive review, including clinical trial data.

       12   47.    In February 2012, Pfizer added the following language to its Warnings and Precautions

       13   Section: “Increases in HbAlc and fasting serum glucose levels have been reported with HMG-CoA

       14   reductase inhibitors, including LIPITOR®.”

       15   48.    Until the February 2012 change, LIPITOR’s label had never warned patients of any potential

       16   relation between changes in blood sugar levels and taking LIPITOR

       17   49.    Despite the February 2012 label change, LIPITOR®’s label continued to fail to clearly warn

       18   consumers of the serious risk of developing type 2 diabetes per se when using LIPITOR®.

       19   50.    At all times material hereto, Defendants knew or should have known that the risks of

       20   LIPITOR® included the severe and life-threatening complications of type 2 diabetes.

       21   51.    At all times material hereto, Defendants, by and through their agents, servants, and/or

       22   employees, negligently, recklessly and/or carelessly marketed, distributed, and/or sold LIPITOR®

       23   without adequate instructions or warnings of the drug’s serious side effects and unreasonably

       24   dangerous risks.

       25   52.    LIPITOR® is rapidly absorbed after oral administration; maximum plasma concentrations

       26   occur within 1 to 2 hours. The absolute bioavailability of Atorvastatin (parent drug) is approximately

       27   14% and the systemic availability of HMG-CoA reductase inhibitory activity is approximately 30%.

       28   53.    The absorption and bioavailability of LIPITOR® differs substantially depending on the patient

                                                              -8-
                                                 COMPLAINT FOR DAMAGES
                                                     10 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                              INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       12 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   profile, including whether a patient is male or female, and the age of the patient.

        2   54.    LIPITOR® has not been shown to be effective in women.

        3   55.    Mean plasma elimination half-life of LIPITOR® in humans is approximately 14 hours, but the

        4   half-life of inhibitory activity for HMG-CoA reductase is 20 to 30 hours due to the contribution of

        5   active metabolites.

        6   56.    Defendants sold or aided and abetted in the sale of LIPITOR® which was and is defective and
        7   unreasonably dangerous. At all pertinent times, Defendants knew, or should have known, that
        8   LIPITOR® was and is hazardous to human health.
        9   57.    Defendants, through their funding and control of certain studies concerning the effects of
       10   LIPITOR® on human health, their control over trade publications, promoting, marketing, and/or
       11   through other agreements, understandings and joint undertakings and enterprises, conspired with,
       12   cooperated with and/or assisted in the wrongful suppression, active concealment and/or
       13   misrepresentation of the true relationship between LIPITOR® and type 2 diabetes, to the detriment of
       14   the public health, safety and welfare and thereby causing harm to the State.
       15   58.    Specifically, and in addition to the allegations above, Defendants knew of the hazards
       16   associated with LIPITOR®; affirmatively and actively concealed information which clearly
       17   demonstrated the dangers of LIPITOR® and affirmatively misled the public and prescribing
       18   physicians with regard to the material and clear risks of LIPITOR® with the intent that prescribing
       19   physicians would continue to prescribe LIPITOR®. Defendants well knew that prescribing physicians
       20   would not be in a position to know the true risks of LIPITOR® and Defendants knew that prescribing
       21   physicians would rely upon the misleading information that they promulgated.
       22   59.    At all pertinent times, Defendants purposefully and intentionally engaged in these activities,
       23   and continue to do so, knowing full well that when the general public, including Plaintiffs, use
       24   LIPITOR® as Defendants intended, that Plaintiffs would be substantially certain to suffer disease,
       25   injury and sickness.
       26   60.    The statements, representations and promotional schemes publicized by Defendants were
       27   deceptive, false, incomplete, misleading and untrue. Defendants knew, or should have known, that
       28   their statements, representations and advertisements were deceptive, false, incomplete, misleading and
                                                               -9-
                                                 COMPLAINT FOR DAMAGES
                                                     11 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                               INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       13 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   untrue at the time of making such statements. Defendants had an economic interest in making such

        2   statements.      Neither the Plaintiffs nor the physicians who prescribed LIPITOR® to them had

        3   knowledge of the falsity or untruth of Defendants’ statements, representations and advertisements

        4   when prescriptions for LIPITOR® were written. Moreover, Plaintiffs and Plaintiffs’ physicians had

        5   a right to rely on Defendants’ statements, representations and advertisements. Each of the statements,

        6   representations and advertisements were material to the Plaintiffs’ purchase of LIPITOR® in that the

        7   Plaintiffs would not have purchased LIPITOR® if Plaintiffs had known that Defendants’ statements,

        8   representations and advertisements were deceptive, false, incomplete, misleading and untrue. These

        9   acts were designed to and did in fact allow Defendants to earn substantial income from the sale of

       10   LIPITOR®.

       11   61.     Plaintiffs had a right to rely upon the representations of Defendants and were directly and

       12   proximately injured by such reliance, all as described above.

       13   62.     Had Plaintiffs been adequately warned of the increased risk of injuries and life-threatening side

       14   effects, they would have chosen to request other prescription medications and avoided LIPITOR®’s

       15   injuries and potential life threatening side effects.

       16   63.     Plaintiffs were prescribed LIPITOR® by a physician(s) authorized to prescribe LIPITOR®,

       17   ingested LIPITOR® as prescribed, and as a result suffered damages and injury.

       18   64.     Plaintiffs were prescribed LIPITOR® and used it as directed.

       19   65.     Plaintiffs were prescribed LIPITOR® to lower their levels of low-density lipoprotein (“LDL”).

       20   66.     Plaintiffs agreed to initiate LIPITOR® treatment in an effort to reduce their risk of developing

       21   heart disease.

       22   67.     Plaintiffs developed type 2 diabetes after initiating their LIPITOR® treatment.

       23   68.     Plaintiffs were diagnosed with type 2 diabetes while still taking LIPITOR®. As a result, for

       24   the rest of their lives they must undergo regular testing of their blood glucose levels, adhere to a

       25   restrictive diabetic diet, and take medication to control their diabetes, due to their diabetes, they are

       26   now at a markedly increased risk of heart disease, blindness, neuropathy, and kidney disease.

       27   69.     Defendants negligently, recklessly and wantonly failed to warn Plaintiffs, Plaintiffs’

       28   physicians and the general public, of the risks associated with taking LIPITOR®. Defendants failed

                                                                -10-
                                                  COMPLAINT FOR DAMAGES
                                                      12 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                 INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       14 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   to do so even after various studies, including their own, showed that there were problems concerning

        2   the risk diabetes associated with LIPITOR®.

        3   70.        Defendants endeavored to deceive Plaintiffs, and the general public, by not disclosing the

        4   findings of the various studies, including its own that revealed problems concerning the dangers of

        5   LIPITOR®.

        6   71.        Further, Defendants did not provide warnings and instructions that would have put Plaintiffs

        7   and Plaintiffs’ physicians, and the general public, on notice of the dangers and adverse effects caused

        8   by LIPITOR®.

        9   72.        Defendants designed, manufactured, distributed, sold and/or supplied LIPITOR® and placed

       10   LIPITOR® into the stream of commerce in a defective and unreasonably dangerous condition, taking

       11   into consideration the utility of the drug and the risk to Plaintiffs and the general public.

       12   73.        LIPITOR® as designed, manufactured, distributed, sold and/or supplied by Defendants was

       13   defective as marketed due to inadequate warnings, instructions and/or labeling.

       14   74.        LIPITOR® as designed, manufactured, distributed, sold and/or supplied by Defendants was

       15   defective due to inadequate testing before and after Defendants’ knowledge of the various studies,

       16   including their own, evidencing the rightful concerns over the risks of diabetes and diabetes-related

       17   injuries associated with LIPITOR®.

       18   75.        The nature of the Plaintiffs’ injuries and their relationship to LIPITOR® use were inherently

       19   undiscoverable; and, consequently, the discovery rule should be applied to toll the running of the

       20   statute of limitations until Plaintiffs knew or through the exercise of reasonable care and diligence

       21   should have known of the existence of their claims against Defendants. Plaintiffs did not discover,

       22   and through the exercise of reasonable care and due diligence, could not have discovered, their injuries

       23   earlier.

       24   76.        Further, Plaintiffs did not have knowledge of facts that would lead a reasonable, prudent person

       25   to make inquiry to discover Defendants’ tortious conduct. Under appropriate application of the

       26   discovery rule, Plaintiffs’ suit was filed well within the applicable statutory limitations period.

       27   77.        Defendants are estopped from asserting a statute of limitations defense because they

       28   fraudulently concealed from Plaintiffs the nature of Plaintiffs’ injuries and the connection between the

                                                                 -11-
                                                    COMPLAINT FOR DAMAGES
                                                        13 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       15 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   injury and LIPITOR®.

        2   78.    Defendants have over-promoted LIPITOR®, thus eliminating a defense of learned

        3   intermediary.

        4   79.    LIPITOR® fails to meet reasonable consumer expectations, thus eliminating the defense of

        5   learned intermediary.

        6   80.    Defendants failed to properly disclose to the FDA and the public, information necessary to

        7   allow an informed decision to be made with regard to the contents of the label and/or the approved

        8   uses of LIPITOR®.

        9   81.    For each Cause of Action hereinafter alleged and averred, the above and following Paragraphs

       10   should be considered re-alleged as if fully rewritten.

       11                           FRAUDULENT CONCEALMENT AND TOLLING

       12   82.    Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

       13   83.    The running of any statute of limitations has been tolled by reason of Defendants’ fraudulent

       14   concealment. Defendants, through their affirmative misrepresentations and omissions, actively

       15   concealed from Plaintiffs and their physicians the true risks associated with the use of Lipitor.

       16   84.    As a result of Defendant’s actions, Plaintiffs and their physicians were unaware, and could not

       17   reasonably have known or have learned through reasonable diligence, that they had been exposed to

       18   the risks alleged herein and that those risks were the direct and proximate result of Defendants’ acts

       19   and omissions.

       20                                       FIRST CAUSE OF ACTION

       21                                              (Strict Liability)

       22   85.    Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

       23   86.    Defendants defectively designed and manufactured LIPITOR®, which was marketed to

       24   physicians and the general public, including Plaintiffs.

       25   87.    Plaintiffs ingested LIPITOR® for the treatment and control of high cholesterol, which was the

       26   foreseeable and intended use of LIPITOR®.

       27   88.    LIPITOR® failed to perform as safely as an ordinary consumer would expect, as the use of

       28   LIPITOR® was associated with an increased risk of severe, physical injury, or death, resulting from

                                                               -12-
                                                 COMPLAINT FOR DAMAGES
                                                     14 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                 INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       16 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   type 2 diabetes.

        2   89.    The design of LIPITOR® was defective in that the risks associated with using LIPITOR®
        3   outweighed any benefits of the design. Any benefits associated with the use of LIPITOR® were
        4   relatively minor and could have been obtained by the use of other, alternative treatments and
        5   products that could equally or more effectively reach similar results.
        6
            90. The defect in design existed when the product left Defendants’ possession.
        7

        8   91.    At the time LIPITOR® left the control of Defendants, Defendants knew or should have

        9   known of the risks associated with ingesting LIPITOR®.

       10
            92.    At all times material hereto, Defendants failed to provide Plaintiffs the warnings or
       11
            instructions a manufacturer exercising reasonable care would have provided concerning the risk which
       12
            ultimately caused Plaintiffs’ injuries.
       13
            93.    At all times material hereto, Defendants failed to provide post-marketing warnings or
       14
            instructions to Plaintiffs or Plaintiffs’ physicians sufficient to convey the true risks associated with
       15
            the use of LIPITOR®.
       16
            94.    As a direct and proximate result of Defendants' wrongful conduct, Plaintiffs were injured as
       17
            described above.
       18

       19          WHEREFORE, Plaintiffs demand judgment against Defendants in such an amount of
       20   compensatory and punitive damages as a jury deems reasonable, plus costs.
       21                                      SECOND CAUSE OF ACTION
       22                                                 (Negligence)
       23   95.    Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.
       24   96.    Defendants had a duty to exercise reasonable care in designing, developing, testing,
       25   manufacturing, packaging, labeling, marketing, advertising, selling and/or distributing LIPITOR®.
       26   97.    Defendants failed to exercise ordinary care in designing, developing, testing,
       27   manufacturing, packaging, labeling, marketing, advertising, selling, and/or distributing of LIPITOR®.
       28   98.     Defendants knew or should have known that LIPITOR® created an unreasonable risk of
                                                               -13-
                                                 COMPLAINT FOR DAMAGES
                                                      15 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       17 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   bodily harm.

        2   99.    Despite the fact Defendants knew or should have known that LIPITOR® caused

        3   unreasonable, dangerous side effects which many users would be unable to remedy by any means,

        4   they continued to market LIPITOR® to physicians, including Plaintiffs’ physicians, and consumers,

        5   including Plaintiffs, when there were safer alternative methods of treatment.

        6   100.   Defendants knew or should have known that consumers such as Plaintiffs would suffer injury

        7   or death as a result of Defendants’ failure to exercise ordinary care as described above.

        8   101.   As a direct and proximate result of Defendants’ negligence and wrongful conduct, Plaintiffs

        9   were injured as described above.

       10          WHEREFORE, Plaintiffs demand judgment against Defendants in such an amount of

       11   compensatory and punitive damages as a jury deems reasonable, plus costs.

       12                                       THIRD CAUSE OF ACTION
       13                                       (Breach of Express Warranty)
       14   102.   Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.
       15   103.   Before Plaintiffs were first prescribed LIPITOR® and during the period in which they used
       16   LIPITOR®, Defendants expressly warranted that LIPITOR® was safe.
       17   104.   LIPITOR® did not conform to these express representations because LIPITOR® was not
       18   safe and had an increased risk of serious side effects, including diabetes, whether taken individually
       19   or in conjunction with other therapies.
       20   105.   As a direct and proximate result of this wrongful conduct, Plaintiffs were injured as
       21   described above.
       22          WHEREFORE, Plaintiffs demand judgment against Defendants in such an amount of
       23   compensatory and punitive damages as a jury deems reasonable, plus costs.
       24                                      FOURTH CAUSE OF ACTION
       25                                       (Breach of Implied Warranty)
       26   106.   Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.
       27   107.   At the time Defendants packaged, labeled, promoted, marketed, advertised, sold, and/or
       28   distributed LIPITOR® for use by Plaintiffs, they knew of the use for which LIPITOR® was
                                                               -14-
                                                  COMPLAINT FOR DAMAGES
                                                      16 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                 INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       18 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   intended and impliedly warranted the product to be of merchantable quality and safe and fit for such

        2   use.

        3   108.   Plaintiffs reasonably relied upon the skill and judgment of Defendants as to whether

        4   LIPITOR® was of merchantable quality and safe and fit for its intended use.

        5   109.   Contrary to such implied warranty, LIPITOR® was not of merchantable quality or safe or fit

        6   for its intended use, because the product was and is unreasonably dangerous and unfit for the ordinary

        7   purpose for which it was used as described above.

        8   110.   As a direct and proximate result of the Defendants’ wrongful conduct, Plaintiffs were

        9   injured as described above.

       10          WHEREFORE, Plaintiffs demand judgment against Defendants in such an amount of

       11   compensatory and punitive damages as a jury deems reasonable, plus costs.

       12                                       FIFTH CAUSE OF ACTION

       13                                                    (Fraud)

       14   111.   Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

       15   112.   Before Plaintiffs were prescribed LIPITOR® and during the period in which they took

       16   LIPITOR®, Defendants made false representations regarding the safety and efficacy of LIPITOR®.

       17   Defendants knew that its representations regarding the safety of LIPITOR® were false.

       18   113.   Defendants’ representations regarding the safety and efficacy of LIPITOR® were made with

       19   the intent of misleading Plaintiffs and Plaintiffs’ physicians in relying upon those representations, and

       20   Plaintiffs and Plaintiffs’ physicians were justified in relying, and did in fact rely, upon such

       21   misrepresentations.

       22   114.   Defendants’ misrepresentations regarding the safety and efficacy of LIPITOR® were material.

       23   Plaintiffs would not have ingested LIPITOR® for treatment and control of

       24   high cholesterol had they been made aware of the true risks associated with using LIPITOR®, including

       25   but not limited to diabetes.

       26   115.   As a direct and proximate result of Defendants’ misrepresentations, Plaintiffs were injured

       27   as described above.

       28          WHEREFORE, Plaintiffs demand judgment against Defendants in such an amount of
                                                                -15-
                                                  COMPLAINT FOR DAMAGES
                                                      17 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       19 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   compensatory and punitive damages as a jury deems reasonable, plus costs.

        2                                       SIXTH CAUSE OF ACTION

        3                                        (Fraudulent Concealment)

        4   116.   Plaintiffs re-allege all allegations of the Complaint as if set out here in full.

        5   117.   Before Plaintiffs were prescribed LIPITOR® and during the period in which they took

        6   LIPITOR®, Defendants concealed material facts regarding the safety and efficacy of LIPITOR®,

        7   more specifically, that LIPITOR® caused diabetes. Defendant had a duty to disclose this information

        8   to prescribing physicians and the general public, including Plaintiffs.

        9   118.   Defendants’ concealment of material information regarding LIPITOR® was done with the

       10    intent to mislead Plaintiffs and Plaintiffs’ physicians, and Plaintiffs and Plaintiffs’ physicians

       11    were justified in reliance on Defendants’ concealment.

       12   119.   As a direct and proximate result of Defendants’ concealment of material facts, Plaintiffs

       13   were injured as described above.

       14          WHEREFORE, Plaintiffs demand judgment against Defendants in such an amount of

       15   compensatory and punitive damages as a jury deems reasonable, plus costs.

       16

       17                             SEVENTH CAUSE OF ACTION AGAINST

       18                    DEFENDANTS CONSUMER FRAUD - VIOLATION OF

       19                                           GBL §§ 349 and 350

       20
                   120.      Plaintiffs incorporate by reference the paragraphs above, as though fully set forth
       21
                   herein.
       22

       23          121.      Defendants acted, used and employed unconscionable commercial practices,

       24          deception, fraud, false pretenses, false promises and misrepresentations, and knowingly
       25          concealed, suppressed and omitted material facts with the intent that consumers, and their
       26
                   physicians and medical providers, rely upon such concealment, suppression and omission, in
       27
                   connection with the sale, advertisement and promotion of Lipitor, in violation of all applicable
       28
                                                              -16-
                                                 COMPLAINT FOR DAMAGES
                                                     18 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                             INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       20 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019


                   state consumer fraud statutes, for the purpose of influencing and inducing physicians and
        1
                   medical providers to prescribe Lipitor to patients and consumers herein. By reason of the
        2

        3          Defendants’ unconscionable, deceptive and fraudulent acts and practices, and false pretenses,

        4          false promises and misrepresentations, reasonable patients/consumers acting reasonably,
        5          herein, were caused to suffer ascertainable loss of money and property and actual damages.
        6
                   122.    Defendants engaged in consumer-oriented, commercial conduct by selling and
        7
                   advertising the subject product.
        8
                   123.    Defendants misrepresented and omitted material information regarding the subject
        9

       10          product by failing to disclose known risks.

       11          124.    Defendants misrepresentations and concealment of material facts constitute

       12

       13    unconscionable commercial practices, deception, fraud, false pretenses, misrepresentation,
             and/or the knowing concealment, suppression, or omission of materials facts with the intent that
       14
             others rely on such concealment, suppression, or omission in connection with the sale and
       15

       16    advertisement of the subject product, in violation of New York General Business Law (“GBL”)

       17
             §§ 349 and 350.
       18

       19          125.     New York has enacted statutes to protect consumers from deceptive, fraudulent, and
       20          unconscionable trade and business practices. Defendants violated these statutes by knowingly
       21
                   and falsely representing that the subject product was fit to be used for the purpose for which
       22
                   it was intended, when Defendants knew it was defective and dangerous, and by other acts
       23
                   alleged herein.
       24

       25          126.     Defendants engaged in the deceptive acts and practices alleged herein in order to sell

       26          the subject product to the public.

       27          127.     As a direct and proximate result of Defendants’ violations of GBL §§ 349 and 350,
       28          Plaintiffs have suffered damages, for which they are entitled to compensatory damages,
                                                             -17-
                                                COMPLAINT FOR DAMAGES
                                                      19 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                                   INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       21 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019


                    equitable and declaratory relief, punitive damages, costs and reasonable attorneys’ fees.
        1
                    128.     As a direct and proximate result of Defendants’ conduct, Plaintiff’s used Lipitor and
        2

        3           suffered serious physical injury and economic loss.

        4           129.     Defendants’ actions and omissions as alleged in this Complaint demonstrate a
        5           flagrant disregard for human life, so as to warrant the imposition of punitive damages.
        6
                    130.     Plaintiffs seek actual and punitive damages as well as reasonable attorneys’ fees and
        7
                    costs from Defendants as alleged herein.
        8
                    WHEREFORE, by reason of the foregoing, Plaintiffs were damaged in a sum which
        9

       10   exceeds the jurisdictional limits of all lower courts

       11   which would have jurisdiction of this matter, and in addition, Plaintiffs demand judgment against
       12   Defendants for damages, individually in accordance with any percentage of fault assigned to them,
       13
            and/or jointly and severally, as the law may allow, and award relief as determined by all of the
       14
            evidence, as well as all costs of this action and a trial by jury of all issues to be tried.
       15

       16

       17                                        NINTH CAUSE OF ACTION

       18                                             (Loss of Consortium)

       19
                    THIS CAUSE OF ACTION APPLIES TO THE FOLLWING PLAINTIFFS: ARNOLD
       20
                    BUONAMANO, EDWARD MEIDL, RONNIE SCOTT, BRYAN AXELROD, and
       21
                    TOMMIE A. RHETT (Hereinafter referred to as “LOC PLAINTIFFS”)
       22
            131.    Plaintiffs hereby incorporate by reference as if fully set forth herein, each and every
       23
            allegation contained in the foregoing paragraphs.
       24
            132.    As a proximate result of the personal injuries suffered by LOC PLAINTIFFS, as described
       25
            in this complaint, LOC PLAINTIFFS has been deprived of the benefits of their marriage including
       26
            her love, affection, society, and consortium, and other wifely duties and actions. LOC
       27
            PLAINTIFFS were provided with all of the benefits of a marriage between husband and wife, prior
       28
                                                                 -18-
                                                   COMPLAINT FOR DAMAGES
                                                       20 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                              INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       22 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1   to her ingestion of LIPITOR by their respective Plaintiff wives and the resulting injuries described

        2   herein.

        3   133.      LOC PLAINTIFFS have also suffered the permanent loss of their respective Plaintiff

        4   wives’ daily and regular contribution to the household duties and services, which each provides to

        5   the household as husband and wife.

        6   134.      LOC PLAINTIFFS have also incurred the costs and expenses related to the medical care,

        7   treatment, medications, and hospitalization to which their respective Plaintiff wives were subjected

        8   for the physical injuries she suffered as a proximate result of her ingestion of LIPITOR. LOC

        9   PLAINTIFFS will continue to incur the future costs and expenses related to the care, treatment,

       10   medications, and hospitalization of their respective Plaintiff wives due to her injuries.

       11   135.      LOC PLAINTIFFS have suffered loss of consortium, as described herein, including the

       12   past, present, and future loss of their wives’ companionship, services, society, and the ability of

       13   their wives to provide LOC PLAINTIFFS with the benefits of marriage, including inter alia, loss of

       14   contribution to household income and loss of household services, all of which has resulted in his

       15   pain, suffering, and mental and emotional distress and worry.

       16   ////

       17             WHEREFORE, Plaintiffs pray for judgment against Defendants as hereinafter set forth.

       18                                               PRAYER FOR RELIEF

       19             WHEREFORE, Plaintiffs demand judgment against the Defendants as follows:

       20                  1.     For general (non-economic) damages according to proof at the time of trial;

       21                  2.     For special (economic) damages according to proof at the time of trial;

       22                  3.     For medical, incidental, and hospital expenses according to proof;

       23                  4.     For restitution;

       24                  5.     For punitive damages;

       25                  6.     For pre-judgment and post-judgment interest as permitted by law;

       26                  7.     For cost of suit incurred herein as permitted by law;

       27                  8.     For such other and further relief as this Court may deem proper.

       28
                                                              -19-
                                                     COMPLAINT FOR DAMAGES
                                                       21 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                       INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       23 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019



        1                                     DEMAND FOR JURY TRIAL

        2         Plaintiffs demand a trial by jury on all issues so triable.

        3

        4   Dated: APRIL 15, 2019                         Respectfully submitted,

        5                                                 Excolo Law, PLLC

        6

        7                                           By: /s___________________
                                                        Ari Kresch
        8                                               26700 Lahser Road, Suite 401
                                                        Southfield, MI 48076
        9                                               akresch@1800lawfirm.com
                                                        Attorneys for Plaintiffs
       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                              -20-
                                                COMPLAINT FOR DAMAGES
                                                    22 of 23
FILED: NEW YORK COUNTY CLERK 04/15/2019 12:32 PM                                             INDEX NO. 153851/2019
                Case 1:19-cv-03451-WHP Document 1-1 Filed 04/18/19 Page
NYSCEF DOC. NO. 1                                                       24 of 24
                                                                    RECEIVED  NYSCEF: 04/15/2019


                                                     VERIFICATION
        1
                    I, the undersigned, certify and declare that I have read the foregoing complaint, and know
        2
            its contents.
        3
                   I am the attorney for Plaintiffs to this action. Such parties are absent from the county where
        4   I have my office and is unable to verify the document described above. For that reason, I am
            making this verification for and on behalf of the Plaintiffs. I am informed and believe on that
        5   ground allege the matters stated in said document are true.
        6
            Executed on April 15, 2019 in Southfield, MI.
        7
                   I declare under penalty of perjury under the laws of the State of NEW YORK that the
        8   foregoing is true and correct.
        9                                         Respectfully Submitted,
       10
                                                  EXCOLO LAW, PLLC
       11

       12                                    By: __________________
                                                 Ari Kresch
       13                                        26700 Lahser Road.
                                                 Southfield, MI. 48033
       14
                                                 akresch@1800lawfirm.com
       15

       16   Date: APRIL 15, 2019
       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                             -21-
                                                COMPLAINT FOR DAMAGES
                                                    23 of 23
